DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “the reference potential side.” There is no description or support or explanation describing what “reference potential side” entails.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “the reference potential side.”  It cannot be determined what “reference potential side is.  The metes and bounds of the claim cannot be determined and are therefore indefinite.  For the purposes of examining, claim 8 will be taken as supported by instant fig 1 with the current cutoff mechanism between the power source and injector.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1,3,4,8,9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Machida US 2009/0192695.
In Re 1,3,4,8,9 Machida teaches:
1. (Original) An injector control unit (title) that includes a driver (driver 22,23 fig 1) for driving an injector (8), a pre-driver (construed as CPU 21) for transmitting a drive command to the driver, and an arithmetic unit (construed as ECU 20) for transmitting a control command to the pre-driver, comprising a cutoff mechanism (construed as AC generator 5) for cutting off current supply to the injector from at least an ignition OFF to a next ignition ON (para 30 “Hence, for example, even when the engine is brought into a startable state by turning on an ignition switch or the like, electricity is not supplied to various electric components unless an AC generator 5 is operated by rotating the kick starter 3 using the kick pedal 4.”, further when ignition off, engine off, and AC generator not rotated unless kick starter activated, therefore the injector receives no power with stationary AC generator unit)(at least figs 1-3, paras 1-63, especially paras 30-43).  
3. (Currently amended) The injector control unit according to claim l 
4. (Currently amended) The injector control unit according to claim 1
8. (Currently amended) The injector control unit according to claim 1
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida US 2009/0192695 in view of Abouda et al US 2015/0188328.


In Re 6, Machida teaches wherein the driver includes a first driver (low side driver 23) and a second driver (high side driver 22, high being boosted), and the cutoff mechanism cuts off both a current from the first driver and a current from the second driver (see fig 1).  
Machida does not teach although Abouda teaches first driver 228,224,224,237 MOSFET switch, fig 2) connected to a battery voltage (battery abstract, voltage supply  222 fig 2 para 23, driver 200 includes switch 209 connected to battery voltage), second driver (203 NMOSFET switch3 ) connected Page 2 of 4Application No. To be determined Attorney Docket No. 105559.PE218USto a boosted voltage (para 18 205 fig 1, see 205 connected to 207).

Claims 2,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida US 2009/0192695 in view of Sakurai US 2005/0269981.
In Re 2, Machida teacheAn injector control unit (title) that includes a driver (driver 22,23 fig 1) for driving an injector (8), a pre-driver (construed as CPU 21) for transmitting a drive command to the driver, and an arithmetic unit (construed as ECU 20) for transmitting a control command to the pre-driver, comprising 
a cutoff mechanism (construed as AC generator 5)for cutting off current supply to the injector from at least after cutting off a power source to a next ignition ON (para 30 “Hence, for example, even when the engine is brought into a startable state by turning on an ignition switch or the like, electricity is not supplied to various electric components unless an AC generator 5 is operated by rotating the kick starter 3 using the kick pedal 4.”, further when ignition off, engine off, and AC generator not rotated unless kick starter activated, therefore the injector receives no power with stationary AC generator unit)(at least figs 1-3, paras 1-63, especially paras 30-43).  
Machida does not teach although Sakurai teaches a battery (34) power source with cutoff mechanism (fig 3 Relay and relay control signal and fig 4).  A PHOSITA knows a battery would replace a before the effective filing date of the invention (AIA ) to add Sakurai’s battery and associated cutoff mechanism to replace Machida’s kickstarter while retaining same functionality of cutoff mechanism and improve ease of start to end user.
In Re 5, Machida teaches the cutoff mechanism and arithmetic unit as described above.  
Machida does not teach although Sakurai teaches cutoff mechanism (fig 3 Relay and relay control signal and fig 4) receives a control command directly from arithmetic unit (31 with direct relay control signal to relay fig e) , a battery (34) power source with cutoff mechanism (fig 3 Relay and relay control signal and fig 4).  A PHOSITA knows a battery would replace a kickstarter for ease of start.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Sakurai’s battery and associated cutoff mechanism with direct control command to replace Machida’s kickstarter while retaining same functionality of cutoff mechanism and improve ease of start to end user with direct control command.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious wherein the blocking mechanism controls blocking, at independent timings, of an electric current from the first driver connected to a battery voltage and an electric current from the second driver connected to a boost voltage in combination with the other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747